Detailed Action

Objections

Claim(s) 2, 4 9 and 16 is/are objected to because of the following informalities:  

In regards to claim 2, the claim recites in line 4 “among the plurality of well using”. The word “well” must be plural in order to be grammatically correct. For this reason, the claim is objected. Appropriate correction is required.

In regards to claim 4, the claim recites in line 4 “wherein statistical interpolation method is”. The limitation of “statistical Interpolation method” was already defined in claim 1. Therefore, the limitation of “statistical interpolation method” in line 4 must be preceded by the word “the”. For this reason, the claim is objected. Appropriate correction is required.

In regards to claim 10, the claim has the same issues described in the objection of claim 2 above. For this reason, the claim is indefinite. The examiner has interpreted the claim in a similar manner than claim 2 in order to advance prosecution.

In regards to claim 16, the claim has the same issues described in the objection of claim 2 above. For this reason, the claim is indefinite. The examiner has interpreted the claim in a similar manner than claim 2 in order to advance prosecution.
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1, 9 and 15 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

In regards to claim 1, the claim recites in the last two lines “determining, by the computer processor, a final depth value of the well using the plurality of depth values and a searching method”. Based on what is described in lines 2-3 of claim 1 and par. 0029 of the applicant’s specification, the method is used to determine the final depth of a formation top of a well. However, the last two lines of claim 1 recites that the method is used to determine the depth of the well. The depth of the well and the depth of a 
“determining, by the computer processor, a final depth value of the formation top for the first well using the plurality of depth values and a searching method”.

In regards to claim 9, the last two lines of the claim have the same issues described in the rejection of claim 1 above. For this reason, the claim fails to comply with the written description requirement. The examiner has interpreted the last two lines of the claim in the same way that the last two lines of claim 1 was interpreted.

In regards to claim 15, the last two lines of the claim have the same issues described in the rejection of claim 1 above. For this reason, the claim fails to comply with the written description requirement. The examiner has interpreted the last two lines of the claim in the same way that the last two lines of claim 1 was interpreted.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

In regards to claim 1, the claim recites in line 11 “a final depth value of the well”. The claim defines a well in line 3 and a plurality of wells in line 5. It is unclear if the well recited in line 11 is referring to the well defined in line 3 or to one well of the plurality of wells defined in line 5. 
Also, the claim recites in lines 5-6 “wherein the plurality of well logs are” and in lines 7-8 “using the plurality of well logs”. The claim in line 4  recites the limitation of at least one well log. It is unclear whether the limitation of “the plurality of well logs” recited in lines 5-8 includes the at least one well log defined in line 4 or not.   
For the reasons provided above, the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution:
1. A method, comprising: 
obtaining, by a computer processor, a request to determine automatically a depth of a formation top for a first well in a geological region of interest; 
obtaining, by the computer processor, at least one well log regarding the first well and a plurality of well logs regarding a plurality of wells, wherein the plurality of well logs regarding the plurality of wells are acquired in the geological region of interest; 
determining, by the computer processor, a plurality of depth values using the plurality of well logs regarding the plurality of wells and a statistical interpolation method, wherein the plurality of depth values describe locations of formation tops interpolated between a plurality of acquired formation top depths; and 
formation top for the first well using the plurality of depth values and a searching method.

In regards to claim(s) 2-8, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 1.

In regards to claim 2, the claim recites in several instances “the well”. Claim 1 defines a well in line 3 and a plurality of wells in line 5. It is unclear in each instance that the limitation of “the well” is recited if the recited well is referring to the well defined in line 3 of claim 1 or to one well of the plurality of wells defined in line 5 of claim 1. The examiner has interpreted each time “the well” is recited in the claim as “the first well” in order to advance prosecution.

In regards to claim 3, lines 2-3 of the claim have the same issues described in the rejection of claim 1 above. For this reason, the claim is indefinite. The examiner has interpreted lines 2-3 is a similar way as claim 1 in order to advance prosecution.

In regards to claim 5, the claim recites in line 5 “scores based on the at least one well log and the plurality of well logs”. It is unclear to which of the multiple well logs defined in claim 1 the logs recited in line 5 are referring. For this reason, the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “scores based on the at least one well log regarding the first well and the plurality of well logs regarding the plurality of wells”.
In regards to claim(s) 6, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 5.

In regards to claim 9, the claim has the same issues described in the rejection of claim 1 above. For this reason, the claim is indefinite. The examiner has interpreted the claim in a similar manner than claim 1 in order to advance prosecution.

In regards to claim(s) 10-14, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 9.

In regards to claims 10-14, each of the claims recited in line 1 “The system of claim”. Claim 9 defines two systems one in line 1 and another in line 2. It is unclear if the system recited in each of the claims 10-14 is referring to the system defined in line 1 of claim 9 or to the system defined in line 2 of claim 9. For this reason, the claims are indefinite. The examiner has interpreted the system recited in line 1 of claim 9 as “A reservoir system comprising” in order to advance prosecution. In a similar way, the examiner has interpreted line 1 of claims 10-14 as “The reservoir system of claim” in order to advance prosecution. 

In regards to claim 10, the claim has the same issues described in the rejection of claim 2 above. For this reason, the claim is indefinite. The examiner has interpreted the claim in a similar manner than claim 2 in order to advance prosecution.

In regards to claim 11, the claim has the same issues described in the rejection of claim 5 above. For this reason, the claim is indefinite. The examiner has interpreted the claim in a similar manner than claim 5 in order to advance prosecution.
In regards to claim 14, the claim has the same issues described in the rejection of claim 3 above. For this reason, the claim is indefinite. The examiner has interpreted the claim in a similar manner than claim 3 in order to advance prosecution.

In regards to claim 15, the claim has the same issues described in the rejection of claim 1 above. For this reason, the claim is indefinite. The examiner has interpreted the claim in a similar manner than claim 1 in order to advance prosecution.

In regards to claim(s) 16-20, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 15.

In regards to claim 16, the claim has the same issues described in the rejection of claim 2 above. For this reason, the claim is indefinite. The examiner has interpreted the claim in a similar manner than claim 2 in order to advance prosecution.

In regards to claim 17, the claim has the same issues described in the rejection of claim 5 above. For this reason, the claim is indefinite. The examiner has interpreted the claim in a similar manner than claim 5 in order to advance prosecution.

In regards to claim 20, the claim has the same issues described in the rejection of claim 3 above. For this reason, the claim is indefinite. The examiner has interpreted the claim in a similar manner than claim 3 in order to advance prosecution.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 7-10, 12-13, 15-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vennelakanti et al. (US-10,510,167) in view of Burlakov et al. (US-2015/0088424).

In regards to claim 1, Vennelakanti teaches a method, comprising obtaining, by a computer processor, a request to determine automatically a depth of a formation top for a first well in a geological region of interest [fig. 1 element 102, fig. 6 step 602, col. 11 L. 61-64, col. 12 L. 21-23]. Vennelakanti further teaches that the method comprises obtaining, by the computer processor, at least one well log regarding the first well and a plurality of well logs regarding a plurality of wells, wherein the plurality of well logs regarding the plurality of wells are acquired in the geological region of interest [fig. 6 step 604, col. 12 L. 1-3]. 

On the other hand, Burlakov teaches determining, by the computer processor, a plurality of depth values using the plurality of well logs regarding the plurality of wells and a statistical interpolation method, wherein the plurality of depth values describe locations of formation tops interpolated between a plurality of acquired formation top depths [fig. 2.2, fig. 3.1, par. 0002 L. 16-18, par. 0004 L. 3-14, par. 0021 L. 18-21, par. 0022 L. 1-8, par. 0029 L. 1-3]. Furthermore, Burlakov teaches determining, by the computer processor, a final depth value of the formation top for the first well using the plurality of depth values and a searching method [par. 0023 L. 1-6, par. 0034, par. 0045 L. 1-10, par. 0057 L. 1-5, par. 0059 L. 1-6].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Burlakov’s teachings of using data of other wells to determine a depth of a formation top of a well in the method taught by Vennelakanti because it will permit the system to predict with great accuracy where the formation top of a well is located.

In regards to claim 2, the combination of Vennelakanti and Burlakov, as applied in claim 1 above, further teaches determining a plurality of distances between the first well and the plurality of wells and determining a training well among the plurality of wells using the plurality of distances [see Burlakov par. 0021 L. 10-24]. Also, the combination teaches that the training well is closest by distance among the plurality of wells to the 

In regards to claim 7, the combination of Vennelakanti and Burlakov, as applied in claim 1 above, further teaches that the request is transmitted to a reservoir simulator in response to a user input to a user device [se Vennelakanti fig. 6 step 602, col. 11 L. 61-64].

In regards to claim 8, the combination of Vennelakanti and Burlakov, as applied in claim 1 above, further teaches determining a search window comprising an initial depth value, wherein the search window provides a plurality of computed depth values within the search window for a searching algorithm; and determining a correlation window based on the search window, wherein the correlation window is a subset of the plurality of computed depth values [see Burlakov par. 0045 L. 1-10, par. 0046 L. 1-14 and L. 18-25].  

In regards to claim 9, the combination of Vennelakanti and Burlakov, as shown in the rejection of claim 1 above, teaches a method performing the functions of the claimed reservoir simulator. Therefore, the combination teaches a reservoir system comprising the claimed reservoir simulator. Furthermore, the combination teaches that the reservoir system comprises a logging system coupled to a plurality of logging tools 

In regards to claim 10, the combination of Vennelakanti and Burlakov, as shown in the rejection of claim 2 above, teaches the claimed limitations.

In regards to claim 12, the combination of Vennelakanti and Burlakov, as shown in the rejection of claim 7 above, teaches the claimed limitations.

In regards to claim 13, the combination of Vennelakanti and Burlakov, as shown in the rejection of claim 8 above, teaches the claimed limitations.

In regards to claim 15, the combination of Vennelakanti and Burlakov, as shown in the rejection of claim 1 above, teaches a method performing the claimed functions by the claimed computer processor. Furthermore, the combination teaches that the claimed functions are implemented as a non-transitory computer readable medium storing instructions executable by the computer processor [see Vennelakanti col. 4 L. 54-61, see Burlakov par. 0075]. 

In regards to claim 16, the combination of Vennelakanti and Burlakov, as shown in the rejection of claim 2 above, teaches the claimed limitations.

In regards to claim 18, the combination of Vennelakanti and Burlakov, as shown in the rejection of claim 7 above, teaches the claimed limitations.

In regards to claim 19, the combination of Vennelakanti and Burlakov, as shown in the rejection of claim 8 above, teaches the claimed limitations.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vennelakanti et al. (US-10,510,167) in view of Burlakov et al. (US-2015/0088424) as applied to claim(s) 1 above, and further in view of Xu et al. (US-8,660,797).

In regards to claim 4, the combination of Vennelakanti and Burlakov, as applied in claim 1 above, further teaches that the plurality of depth values are determined using the plurality of well logs and a statistical interpolation method [see Burlakov fig. 2.2]. However, the combination does not teach that the statistical Interpolation method is a kriging process.
On the other hand, Xu teaches that statistical interpolation method such as a kriging process can be used to determine plurality of depth values using a plurality of formation top values that are determined for the plurality of wells [col. 5 L. 59-66, col. 6 L. 1-3]. 

The combination o Vennelakanti, Burlakov and Xu teaches that the depth values are determined using a kriging process [see Xu col. 5 L. 59-66, col. 6 L. 1-3]. It is well-known in the art that the kriging process uses the formula                         
                            z
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            0
                                        
                                    
                                
                            
                            =
                             
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        1
                                    
                                    
                                        N
                                    
                                
                                
                                    
                                        
                                            λ
                                        
                                        
                                            i
                                        
                                    
                                    z
                                    
                                        
                                            
                                                
                                                    x
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                
                            
                        
                     where λ is a predetermined weight. Therefore, it is inherent that the kriging process uses a plurality of predetermined weights.  

Allowable Subject Matter

Claim(s) 3, 5-6, 11, 14, 17 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

In regards to claim 3, the prior art cited in this office action does not teach either by anticipation or combination the following limitations: generating a plurality of log correlation scores based on the first well and the plurality of wells regarding the plurality of wells, and a total number of logs in each of the plurality of well logs; and generating a plurality of top correlation scores based on a normalized sum of the plurality of log correlation scores with respect to a predetermined log list, wherein the plurality of top 

In regards to claim 5, the prior art cited in this office action does not teach either by anticipation or combination the following limitations: determining an initial depth value from among the plurality of depth values for a first iteration of an optimization process; generating a plurality of top correlation scores using a plurality of log correlation scores based on the at least one well log and the plurality of well logs; determining whether a highest top correlation score among the plurality of top correlation scores satisfies a stopping criterion; and determining, in response to the highest top correlation score failing to satisfy the stopping criterion, a different depth value among the plurality of depth values, wherein the different depth value is used in a second iteration of the optimization process.

In regards to claim 6, the claim would be allowable based on its dependency on claim 5.

In regards to claim 11, the claim would be allowable for the same reasons provided for claim 5 above.

In regards to claim 14, the claim would be allowable for the same reasons provided for claim 3 above.

In regards to claim 17, the claim would be allowable for the same reasons provided for claim 5 above.

In regards to claim 20, the claim would be allowable for the same reasons provided for claim 3 above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/FRANKLIN D BALSECA/Examiner, Art Unit 2685